Case 3:18-cr-04683-GPC Document 77-6 Filed 03/29/19 PageID.621 Page 1 of 8




                EXHIBIT D
           Case 3:18-cr-04683-GPC Document 77-6 Filed 03/29/19 PageID.622 Page 2 of 8




From:                           Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov>
Sent:                           Tuesday, March 26, 2019 6:59 PM
To:                             Naeun Rim
Cc:                             Pierson, Melanie (USACAS); Ciaffa, Robert (USACAS); David Wiechert; Gary S.
                                Lincenberg; Jessica Munk; Jones, Randy; Tom Bienert; Whitney Bernstein; James Riddet
Subject:                        Re: Stipulation to modify protective order



I am also unavailable tomorrow. We’ll respond with some alternate times.

Sent from my iPhone

On Mar 26, 2019, at 4:49 PM, Naeun Rim <nrim@birdmarella.com<mailto:nrim@birdmarella.com>> wrote:

Let us know if anyone else from the Government is available tomorrow at 10:30 a.m. Otherwise, please propose
an alternative time.

Naeun Rim | Principal
O: 310.201.2100 | F: 310.201.2110 | E: nrim@birdmarella.com<mailto:nrim@birdmarella.com>

Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
BirdMarella.com<http://www.birdmarella.com/>

From: Pierson, Melanie (USACAS) <Melanie.Pierson@usdoj.gov<mailto:Melanie.Pierson@usdoj.gov>>
Sent: Tuesday, March 26, 2019 4:38 PM
To: Naeun Rim <nr@birdmarella.com<mailto:nr@birdmarella.com>>; Feve, Sabrina (USACAS)
<Sabrina.Feve@usdoj.gov<mailto:Sabrina.Feve@usdoj.gov>>; Ciaffa, Robert (USACAS)
<Robert.Ciaffa@usdoj.gov<mailto:Robert.Ciaffa@usdoj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<gsl@birdmarella.com<mailto:gsl@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

I am unavailable tomorrow as I have a trial.

From: Naeun Rim <nrim@birdmarella.com<mailto:nrim@birdmarella.com>>
Sent: Tuesday, March 26, 2019 4:36 PM
To: Pierson, Melanie (USACAS) <MPierson@usa.doj.gov<mailto:MPierson@usa.doj.gov>>; Feve, Sabrina
(USACAS) <sfeve@usa.doj.gov<mailto:sfeve@usa.doj.gov>>; Ciaffa, Robert (USACAS)
<RCiaffa@usa.doj.gov<mailto:RCiaffa@usa.doj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
                                                         1
        Case 3:18-cr-04683-GPC Document 77-6 Filed 03/29/19 PageID.623 Page 3 of 8
<glincenberg@birdmarella.com<mailto:glincenberg@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

Tomorrow.

Naeun Rim | Principal
O: 310.201.2100 | F: 310.201.2110 | E: nrim@birdmarella.com<mailto:nrim@birdmarella.com>

Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
BirdMarella.com<http://www.birdmarella.com/>

From: Pierson, Melanie (USACAS) <Melanie.Pierson@usdoj.gov<mailto:Melanie.Pierson@usdoj.gov>>
Sent: Tuesday, March 26, 2019 4:33 PM
To: Naeun Rim <nr@birdmarella.com<mailto:nr@birdmarella.com>>; Feve, Sabrina (USACAS)
<Sabrina.Feve@usdoj.gov<mailto:Sabrina.Feve@usdoj.gov>>; Ciaffa, Robert (USACAS)
<Robert.Ciaffa@usdoj.gov<mailto:Robert.Ciaffa@usdoj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<gsl@birdmarella.com<mailto:gsl@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

What date are your proposing?

From: Naeun Rim <nrim@birdmarella.com<mailto:nrim@birdmarella.com>>
Sent: Tuesday, March 26, 2019 4:29 PM
To: Feve, Sabrina (USACAS) <sfeve@usa.doj.gov<mailto:sfeve@usa.doj.gov>>; Pierson, Melanie (USACAS)
<MPierson@usa.doj.gov<mailto:MPierson@usa.doj.gov>>; Ciaffa, Robert (USACAS)
<RCiaffa@usa.doj.gov<mailto:RCiaffa@usa.doj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<glincenberg@birdmarella.com<mailto:glincenberg@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

10:30 a.m. works for us.

                                                  2
           Case 3:18-cr-04683-GPC Document 77-6 Filed 03/29/19 PageID.624 Page 4 of 8
Naeun Rim | Principal
O: 310.201.2100 | F: 310.201.2110 | E: nrim@birdmarella.com<mailto:nrim@birdmarella.com>

Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
BirdMarella.com<http://www.birdmarella.com/>

From: Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov<mailto:Sabrina.Feve@usdoj.gov>>
Sent: Tuesday, March 26, 2019 3:25 PM
To: Naeun Rim <nr@birdmarella.com<mailto:nr@birdmarella.com>>; Pierson, Melanie (USACAS)
<Melanie.Pierson@usdoj.gov<mailto:Melanie.Pierson@usdoj.gov>>; Ciaffa, Robert (USACAS)
<Robert.Ciaffa@usdoj.gov<mailto:Robert.Ciaffa@usdoj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<gsl@birdmarella.com<mailto:gsl@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

Naeun-

Thank you for providing the transcript. We would like to meet and confer in good faith, but are apparently
having difficulty understanding the defense’s arguments. Let’s set up a conference call where we can talk and
try to address your concerns before engaging in further litigation. What are some times that work for the
defense?

Sabrina

From: Naeun Rim <nrim@birdmarella.com<mailto:nrim@birdmarella.com>>
Sent: Tuesday, March 26, 2019 3:02 PM
To: Feve, Sabrina (USACAS) <sfeve@usa.doj.gov<mailto:sfeve@usa.doj.gov>>; Pierson, Melanie (USACAS)
<MPierson@usa.doj.gov<mailto:MPierson@usa.doj.gov>>; Ciaffa, Robert (USACAS)
<RCiaffa@usa.doj.gov<mailto:RCiaffa@usa.doj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<glincenberg@birdmarella.com<mailto:glincenberg@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

Sabrina,

Please find attached the transcript, which answers all of your questions below. We will explain to the Court in
our motion why the evidence was not as you described during the February 14 hearing, which you can see for
yourself in the transcript.
                                                        3
          Case 3:18-cr-04683-GPC Document 77-6 Filed 03/29/19 PageID.625 Page 5 of 8

As yet, the Government has not indicated why it objects to including Sheppard Mullin in the protective order, or
why Company A should be prohibited from reviewing materials it already has. Instead, the Government is now
taking the position that Defendants must move for reconsideration, which is contrary to prior representations the
Government made to the Court and to defense counsel. Based on your responses, we understand that you do not
intend to stipulate to modifying the protective order to include Sheppard Mullin only. Unless you tell us
otherwise, we will prepare a motion to modify the protective order to include both Company A and Sheppard
Mullin, to be heard on April 19.

In addition, as I requested below, please produce to us the request that the Government made to Earthclass Mail
and Yahoo! that generated the responses in production 5 (including email requests and subpoenas). If we do not
receive those items, we will include a motion to compel the evidence in our motion.

Naeun Rim | Principal
O: 310.201.2100 | F: 310.201.2110 | E: nrim@birdmarella.com<mailto:nrim@birdmarella.com>

Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
BirdMarella.com<http://www.birdmarella.com/>

From: Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov<mailto:Sabrina.Feve@usdoj.gov>>
Sent: Tuesday, March 26, 2019 11:49 AM
To: Naeun Rim <nr@birdmarella.com<mailto:nr@birdmarella.com>>; Pierson, Melanie (USACAS)
<Melanie.Pierson@usdoj.gov<mailto:Melanie.Pierson@usdoj.gov>>; Ciaffa, Robert (USACAS)
<Robert.Ciaffa@usdoj.gov<mailto:Robert.Ciaffa@usdoj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<gsl@birdmarella.com<mailto:gsl@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

Naeun-

I see the one page you provided. Would you kindly provide the entire transcript? My recollection, which may be
off, is that Ms. Bernstein specifically raised the issue of exempting Sheppard from the protective order. I’d like
the opportunity to check the entire transcript to determine which portion of the hearing I am remembering. Also,
could you please clarify how the discovery deviates from the description we provided to the Court and defense
counsel? The motion we litigated was particular to two categories of evidence: records from Earth Class Mail
including third-party personal information, particularly addresses; and email addresses in the records obtained
from Yahoo! Is there different evidence contained in the discovery that you describe as “newly-discovered
evidence”? Or are you maintaining that the evidence is as we described but that, because you had not seen it, it
is new?

Sabrina

From: Naeun Rim <nrim@birdmarella.com<mailto:nrim@birdmarella.com>>
                                                        4
           Case 3:18-cr-04683-GPC Document 77-6 Filed 03/29/19 PageID.626 Page 6 of 8
Sent: Tuesday, March 26, 2019 11:26 AM
To: Feve, Sabrina (USACAS) <sfeve@usa.doj.gov<mailto:sfeve@usa.doj.gov>>; Pierson, Melanie (USACAS)
<MPierson@usa.doj.gov<mailto:MPierson@usa.doj.gov>>; Ciaffa, Robert (USACAS)
<RCiaffa@usa.doj.gov<mailto:RCiaffa@usa.doj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<glincenberg@birdmarella.com<mailto:glincenberg@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

Sabrina,

The Court did not make a ruling specific to Sheppard Mullin. The law firm of Sheppard Mullin was not
identified during the February 14 hearing. Moreover, the transcript indicates that the Court invited defendants to
seek modification after receiving the discovery if there was a basis to do so. We have identified the basis to do
so, namely that all of the materials the Government produced either originated from or were sent to Company
A. None of these materials were directly addressed to the individual defendants in this case, nor did they
originate from defendants. Thus, others at Company A are the property percipient witnesses to inquire as to
these documents for the purposes of investigation.

Given that the Court has already given defendants leave to seek modification, we do not agree that the standards
for a motion to reconsider must be met. That said, the fact that we now have the discovery is “newly-discovery
evidence” that satisfies prong one of the factors you have listed below.

Naeun Rim | Principal
O: 310.201.2100 | F: 310.201.2110 | E: nrim@birdmarella.com<mailto:nrim@birdmarella.com>

Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
BirdMarella.com<http://www.birdmarella.com/>

From: Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov<mailto:Sabrina.Feve@usdoj.gov>>
Sent: Tuesday, March 26, 2019 10:39 AM
To: Pierson, Melanie (USACAS) <Melanie.Pierson@usdoj.gov<mailto:Melanie.Pierson@usdoj.gov>>; Naeun
Rim <nr@birdmarella.com<mailto:nr@birdmarella.com>>; Ciaffa, Robert (USACAS)
<Robert.Ciaffa@usdoj.gov<mailto:Robert.Ciaffa@usdoj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<gsl@birdmarella.com<mailto:gsl@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

To add to Melanie’s response: Defense counsel specifically asked the Court to exempt Sheppard attorneys from
                                                        5
        Case 3:18-cr-04683-GPC Document 77-6 Filed 03/29/19 PageID.627 Page 7 of 8
the protective order for third-party records contained in the Earth Class Mail and Yahoo! records, and the Court
declined. Accordingly, the motion you describe is a Motion for Reconsideration. The standard for parties
moving for reconsideration is that they must: 1) present newly-discovered evidence; 2) demonstrate that the
initial decision was clearly erroneous or manifestly unjust; 3) cite an intervening change in law; or 4 ) present
some highly unusual circumstances warranting reconsideration. See, e.g., United States v. Rosas, 2011 U.S.
Dist. Lexis 74815, (SDCA July 11, 2011).

So that we can properly meet and confer on your motion prior to you filing it, please identify which of these
four categories apply to your clients’ wish to revisit the Court’s ruling re Sheppard and identify what arguments
support the Court reversing its earlier opinion.

Take care,
Sabrina

From: Pierson, Melanie (USACAS) <MPierson@usa.doj.gov<mailto:MPierson@usa.doj.gov>>
Sent: Monday, March 25, 2019 6:21 PM
To: Naeun Rim <nrim@birdmarella.com<mailto:nrim@birdmarella.com>>; Feve, Sabrina (USACAS)
<sfeve@usa.doj.gov<mailto:sfeve@usa.doj.gov>>; Ciaffa, Robert (USACAS)
<RCiaffa@usa.doj.gov<mailto:RCiaffa@usa.doj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<glincenberg@birdmarella.com<mailto:glincenberg@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: RE: Stipulation to modify protective order

Although I have not spoken to my colleagues, I am curious as to the reason why you believe we should agree to
modify the protective order to allow Sheppard Mullin, counsel for Company A, to view the discovery when we
have previously fought to prevent that very thing from occurring?

Moreover, if, as you say, the documents are already in the possession of Company A, why is it necessary to
share them again? The protective order permits reasonable investigation based on contents of the discovery.
Why is that insufficient?

Without knowing the reason that the modification is necessary, we can’t tell you why we might object (aside
from the reasons previously stated to the court).

Respectfully,

AUSA Melanie Pierson

From: Naeun Rim <nrim@birdmarella.com<mailto:nrim@birdmarella.com>>
Sent: Monday, March 25, 2019 5:25 PM
To: Feve, Sabrina (USACAS) <sfeve@usa.doj.gov<mailto:sfeve@usa.doj.gov>>; Pierson, Melanie (USACAS)
<MPierson@usa.doj.gov<mailto:MPierson@usa.doj.gov>>; Ciaffa, Robert (USACAS)
<RCiaffa@usa.doj.gov<mailto:RCiaffa@usa.doj.gov>>
Cc: David Wiechert <dwiechert@aol.com<mailto:dwiechert@aol.com>>; Gary S. Lincenberg
<glincenberg@birdmarella.com<mailto:glincenberg@birdmarella.com>>; Jessica Munk
<jessica@davidwiechertlaw.com<mailto:jessica@davidwiechertlaw.com>>; Jones, Randy
                                                        6
        Case 3:18-cr-04683-GPC Document 77-6 Filed 03/29/19 PageID.628 Page 8 of 8
<RKJones@mintz.com<mailto:RKJones@mintz.com>>; Tom Bienert
<tbienert@bmkattorneys.com<mailto:tbienert@bmkattorneys.com>>; Whitney Bernstein
<wbernstein@bmkattorneys.com<mailto:wbernstein@bmkattorneys.com>>; James Riddet
<jriddet@bmkattorneys.com<mailto:jriddet@bmkattorneys.com>>
Subject: Stipulation to modify protective order

Sabrina, Melanie, and Bob,

Hope you are well. We are writing to ask that you stipulate to modifying the protective order to permit
Sheppard Mullin, outside counsel for Company A, to be provided with the discovery contained in production
number 5. The production appears to contain the following:

(1) Previously produced records from American Express, with bates numbers (not subject to protective order)
(2) Documents produced by Earthclass Mail containing copies of snail mail sent to P.O. boxes associated with
Company A (subject to protective order)
(3) Documents produced by Yahoo containing header information from emails sent from IP addresses allegedly
associated with Company A to Yahoo and Verizon.net<http://Verizon.net> recipients that were marked by users
as “spam” (subject to protective order)

Please let us know if the above conflicts with your understanding. The two categories subject to protective order
appear to be (1) letters received by the compliance departments of Company A, and (2) emails allegedly sent by
Company A. These items should therefore be in Company A’s possession already. Although we believe there is
no basis to exclude Company A from the protective order given that the subject discovery either originated from
them or was sent to them by third parties, we are willing to stipulate to limiting the modification of the
protective order to include Sheppard Mullin only (and their staff) as outside counsel for Company A.

If you object, please let us know on what grounds so that we may include it in a motion to modify. As a note, if
we cannot reach a stipulation to include Sheppard Mullin, we will ask the Court to include both Company A and
its counsel in the modified protective order.

In addition, please produce the request that the Government made to Earthclass Mail and Yahoo! that generated
the responses in production 5 (including email requests and subpoenas). Thank you.

Naeun Rim | Principal
O: 310.201.2100 | F: 310.201.2110 | E: nrim@birdmarella.com<mailto:nrim@birdmarella.com>

Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
BirdMarella.com<http://www.birdmarella.com/>




                                                        7
